







                            February 26, 2008


Mr. Richard R. Grigg
4140 Far-O-Way Lane
Richfield, OH 44286


Dear Dick,


Based on our discussions we have mutually agreed to extend the expiration date
of your January 16, 2007, amendment to your July 20, 2004 employment agreement
(collectively the “Prior Agreements”) from March 31, 2008 to June 30, 2010.


In consideration of the foregoing, the sufficiency of which is hereby
acknowledged by the parties, your Prior Agreements are hereby replaced in their
entirety with the following terms of this agreement (“Agreement”) which shall
set forth the general terms and conditions of your continued employment with the
FirstEnergy Service Company or any of its affiliates (collectively “FirstEnergy”
or the “Company”) for the term of this Agreement:


1.  
Effective March 2, 2008, your title will be Executive Vice President of
FirstEnergy Corp. and President, FE Utilities, and your duties and
responsibilities will be commensurate with those customarily performed,
undertaken and exercised by persons situated in a similar executive capacity,
including, without limitation responsibility for the FirstEnergy Energy Delivery
and Customer Service Business Unit and such other duties as may be assigned from
time to time.  In consideration of your performance of such duties you will be
compensated as follows:



(a)  
Base Salary.  You will receive a base salary (the “Base Salary”) at an annual
rate of Seven Hundred Fifty Thousand Dollars ($750,000) which will be payable in
accordance with the existing payroll practices of FirstEnergy.  The Base Salary
will be reviewed at least annually at the same time as the base salaries of
FirstEnergy’s other executives.



(b)  
Annual Bonus.  You will be a participant in FirstEnergy’s 2007 Incentive Plan
(“ICP”) and be eligible to receive an annual bonus each year under the
Short-Term Incentive Program (“STIP”) component of the ICP (or any successor
program).  Your annual short-term target opportunity will be set by the
Compensation Committee of the Board of Directors at the same time as other
senior executive officers.  For 2008, your target bonus opportunity will be 70%
of your Base Salary.  Any annual incentive compensation awarded to you will be
payable in accordance with the provisions of the STIP.  The Key Performance
Indicators (“KPIs”), which serve as the basis for determining the amount of the
annual bonus earned, will be set and approved by the Company’s Board of
Directors and provided to you as soon as practicable thereafter.



(c)  
Long-Term Incentive Compensation.  You are eligible for a long-term incentive
opportunity under the Long-Term Incentive Program (“LTIP”) component of the
ICP.  Your annual long-term target opportunity will be set by the Compensation
Committee of the Board of Directors at the same time as other senior executive
officers.  For 2008, your target bonus opportunity for Performance-Adjusted
Restricted Stock Units will be 101% of your Base Salary.  For 2008, your target
bonus opportunity for Performance Shares will be 107% of your Base Salary.  Any
long-term incentive compensation awarded to you will be payable in accordance
with the provisions of the LTIP.

 


 
 

--------------------------------------------------------------------------------

 
Mr. Richard R.
Grigg                                                                                                                             
2                                                                                                               
 February 26, 2008

 
As soon as practicable after the execution of this Agreement, the Company will
provide you a grant of restricted FirstEnergy common stock units with an
equivalent cash value of approximately One Million One Hundred Thousand Dollars
($1,100,000).  The restricted stock units will be granted under and subject to
the terms of the Company’s ICP and a restricted stock unit agreement to be
entered into between you and the Company.  The stock unit grant will fully vest
on June 30, 2010 and can be increased or decreased by 25% at that time based on
the achievement of specific corporate performance criteria.  The criteria and
the ultimate adjustment will mirror the annual 2008 and 2009 performance
measures for the Performance-Adjusted Restricted Stock Unit grants.  In the
event your employment is terminated by the Company without Cause, as defined in
the ICP, prior to June 30, 2010, the stock unit grant will fully vest on the
date of your termination.  In the event you voluntarily resign or retire prior
to June 30, 2010, the restricted stock unit grant will vest on a prorated basis
based on your full months of service from the date of grant through the
termination of your employment.  In the event of your death, the stock unit
grant will fully vest.


(d)  
Change in Control Agreement (CIC).  The CIC executed by you on December 31,
2007, remains in effect pursuant to its terms and is unaffected by the terms of
this Agreement.



(e)  
Employee Benefits.  The Company maintains a Flexible Benefits Plan that includes
programs providing health care insurance, dental insurance, group term life
insurance, accidental death and dismemberment insurance, long-term disability,
long-term care, dependent care and health care spending accounts.  Except as
specifically set forth in this Agreement, you will be eligible to participate in
the FirstEnergy Flexible Benefits Plan, as well as all executive and employee
welfare benefit plans, programs, policies and arrangements sponsored, maintained
or contributed to by FirstEnergy on the same level as other senior executive
officers of FirstEnergy, subject to the terms and conditions of such plans.



At the conclusion of your employment with the Company, you will be granted the
maximum credit (currently 85 points) for purposes of determining the Company
contribution toward the cost of retiree health care coverage under the Flexible
Benefits Plan or any successor plan, so long as retiree health care is provided
under the Flexible Benefits Plan and a Company contribution is provided to other
senior executive officers of FirstEnergy.


In the event of your death as an active employee, health care coverage for your
surviving spouse will be obtained and provided at substantially the same
coverage level and participant contribution level as available to active
employees through March 31, 2008.  Thereafter, health care coverage would be
provided to your surviving spouse on the same terms and conditions as provided
to other surviving spouses under the terms of the Company’s welfare benefit
plan.


(f)  
Pension Benefits.  You are eligible to participate in any and all of
FirstEnergy’s qualified and non-qualified pension, retirement, and deferred
compensation plans, programs, policies and arrangements as they relate to
FirstEnergy’s senior executive officers with the exception of the Supplemental
Executive Retirement Program (the “SERP”).  Your participation in any of the
programs for which you are eligible will be on the same terms and conditions as
applicable to other participants in those programs and will be governed by the
applicable plan documents.

 
 
 
 

--------------------------------------------------------------------------------

 
Mr. Richard R.
Grigg                                                                                                                              3                                                                                                                 February
26, 2008

Upon the termination of your employment you will be provided additional service
credit of four (4) years and two (2) months for purposes of calculating your
non-qualified supplemental pension benefit.  In the event of your death while
you are an active employee, your service credit for purposes of calculating this
non-qualified supplemental pension benefit will be enhanced as necessary to give
you credit for a total of at least 10 years of service.


(g)  
Financial Planning.  You will be entitled to the financial planning benefits
available to other senior executive officers during your employment with the
Company and will be entitled to continue to receive the financial planning
benefits for one (1) year following the termination of your employment, provided
that the Company continues to offer this benefit to other similarly situated
executives of FirstEnergy.



(h)  
Executive Severance Plan.  You and the Company agree that, notwithstanding any
other agreements you may have had with the Company or any of its affiliates,
under no circumstances will you be eligible for benefits under the Company’s
Executive Severance Benefits Plan or any successor plan at any time.



(i)  
Other Agreements.  This Agreement supersedes any other agreements you may have
had with the Company regarding the terms of your employment.



2.  
The term of this agreement shall be from the date so agreed below until June 30,
2010; unless either terminated early by either party for any reason upon written
notice given 60 days in advance, or mutually extended in writing.



If the above is agreeable to you, please sign where indicated and return a copy
to me for our records.  You should retain a copy for yourself.  If you have any
questions, please do not hesitate to call.







 
Sincerely,
         
Anthony J. Alexander
 
President & Chief Executive Officer







So Agreed: _______________________________________________






Date:____________________________________________________


